 

hor dq,

Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Pa iLe of 12

 

Name and Prisonet/Booking Number

 

 

5, iain Actor a anagem at DEC 26 2018

ape of Conner CLERK, U.S. DISTRICT COURT
7 mine EASTERN DISTRICT OF Aes

Mailing Address = DEPUTY CLEER

SACRAMENTO, CA 95R14.4

City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

)
-KAMIL CHU, ERDUAR SS )
(Ful! Name of Plaintiff) Pl aintiff,
: 218-W-3266- DO PC.
v. ) CASE NO. = a
) (To be supplied by the Clerk)
QO) Saceamenro Coonry Gnemices ,
(Full Name of Defendant) ‘4 :
(2) CAU\FoRMIA Highway Poreou _, )
) CIVIL RIGHTS COMPLAINT
G)SacmamMentro Poric berenper Orrite, ) BY A PRISONER i.
) Fory TRA
Siang /County FORGE )  GAOriginal Complaint DEMANDED
Defendant(s). )  (OFirst Amended Complaint
anid and atech page 1-A listing them ) (Second Amended Complaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
Xl 28 U.S.C. § 1343(a); 42 U.S.C. § 1983 .
[J 28 U.S.C. § 1331; Bivens vy. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
L] Other:

 

2.  Institution/city where violation occurred: SACRAMENTO, CALIFORNIA

Revised 3/15/2016 1

 
Y-REESH2OFFAQA « KAMmucnd, EDVARD 20e 9

Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Page 2 of 12

B. DEFENDANTS

 

 

 

 

 

 

 

 

Name of first Defendant: _-_ BULAN KEN SHIP . The first Defendant is employed as:
OFEICER at_CALIFORNIA HIGHWAY PATROL ;
(Position and Title) (Institution)
Name of second Defendant: Sunny PALEY . The second Defendant is employed as:
_ PUBLIC DEFENDER atOFFICE OF THE Pupuic DEFENDER,
(Position and Title) (Institution)
Name of third Defendant: . The third Defendant is employed as:
at SAC EIPRAE STO COUNTY SHERIFFS .
(Position and Title) - (Institution)
Name of fourth Defendant: . The fourth Defendant is employed as:
at. S DCRAMENTO County CouRT
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

Have you filed any other lawsuits while you were a prisoner? C Yes XI No
If yes, how many lawsuits have you filed? . Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

b. Second prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

c. Third prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 

2
 

 

X-REE.AZOFF990 Kamncuy, EDVARD Zor q
Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Page 3 of 12
D. CAUSE OF ACTION
CLAIM I
1. State the constitutional or other federal civil right that was violated: -AMENDMENT ALY

CITIZEN BRIGHTS

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.

CL] Basic necessities C] Mail [4 Access to the court [] Medical care
(] Disciplinary proceedings (J Property LJ Exercise of religion CJ Retaliation
O Excessive force by an officer LJ Threat to safety Other: TAMPERING OF EVIDENCE .

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

 

 

(crnep) = = -— CLA - 2-
S eS ao Qa. Lo -
AND THE NIGHT oF THE ARREST: 2919028215

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

| HAD GEEN FRANED AND FALSELY ACCUSED OF & By) THIs HAD Ant
[PA : FE SS, Lo te ING 4 ve
nh

SRING F P SINCE NCIBENT’ 1 MK

5. Administrative Remedies;
a. <Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

 

institution? 1] Yes No
b. Did you submit a request for administrative relief on Claim I? | Yes [Xl No
c. Did you appeal your request for relief on Claim I to the highest level? Ll yes Xj No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
didnot. | WAD A FEAR oF RBEING HARRASED Anm RETALIATED
1 fai ENE v E CE

 
-REF. A20F
% F999 KAMILCHU, EXDuaAcD 4orF a

Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Page 4 of 12

CHP BELATED
© OM THis BATE. (2019-08-15) BEinc A “DS ror my ope Gromer,
1 WAD a FORD “EWwD RENTAL CAR FROM Whe MAZDA SS
IN ROSEVILLE, CA REecAUSe My CARLA MATDA Rx-@ GTs “Qwo’ was
GETTING WARRANTED ENCINGE WwoRK DoniE AT We DEALERS In.

LATER TWAT NICHT wit on GARDEN! bHywy ON THE ON-RAMWe TO

‘-S5S {| LOST CONTROL OF TIE VEWICLE AND SMACKED A& CumB.

 

L-WAD THEM CALIeERm  ovT_ A Tow VFRucK Anim A FAMILY MEMBER
To Come fick Us UP "Me AND My DRONK Rromer”
‘@ cue ARRWED, THERE WAS TWO OFRACERS Im UNIFORM. hey Came our
a & REPORT Re YW
HOLDING My CA PL, BEFORE HANDING IT BacK., OFFICER BLrAnKensr\iip
ASK ME AROUT Ny Last name -/NaATIONAUITY “HE askeDn ME Ve 1 WAS

se
Russian AS SOON As ) REPUEN TO THE OFFICER, WHAT PIFCERENCE

 

 

OWED i MAKE. AFTER My REPL HE Found iT NECESARY To Accuse
Ee e oF mz >
USED THE GREATHELIZER 2oR3 TiMES, ALCO HAH A SUBRIETY TEST

Hone Ll Btew OF ANS PASSED Thre TEST, THEN THs OFFICER
DECIDES HE NEE GED vo TAKE ME IN Form A Bioob DRAW AND My

 

BROMER Fort BEING DRUNK In PUBLIC, 1 DID NOT REFUSE.

Q@ wine in THE Pecy oF THE CHE PATROL CAR, OFFICER GBIANKEN SHIP
TURNED OFF THE LaMERA /RECORDING BEVICE, AND Tens 'S gome oF
THE THInes we STATE: “Fuck You RUSSIANS GO BACK TO YouUR CoUNTRY
FucKe YouR MOTHER FATHER AND GRAND PARENTS, ANb ORs” hE

CALLED My MOTHER A WHORE AND PULLING OUT MY MILITARY ip

 

"
AND STATE YoU MmMiskK Your A BAD A<5 BECAUSE you ARE A

Ml
U.S. MARINE, THEN THis OFFICER CLAIMED/THREATEND BE cOuLD Kice

~
My ss / Ki Me EASY _IN OTHER WorRps Rear me up. —

CLAIM a PG-1ToF 2

 

 
Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Page 5 of 12

 

MANY MORE THINGS WERE S&P On HIS IPARY, BAY RACIAL “TAINEGS

THAT WERE DIscCRIMINATING AGAINST ME, My FAMILY, NATIONALITY

 

REVWIGION AND MILITARY sSsERVICE, EVEN My AGE AND SEA Wree

UNDER FIRE Ry THIS CWP OFFICERS TCittTHY REMARKS anp

‘

SPEACH :
@ WHEN WE ARRIVED AT SACRAMENTO CounITy MAIN TA, My

Rir0oSpm WAS BRAWN, AFTER TAS 1 WAS LEM INTO A ROOM

SEARCHEN Rv SACRAMENTO SHFERIFES DEPUTIES,

CHP OFFICER ORDERED TRE SHERIEFS DEPUTIES TO

To Qs

THIS
PA OFF v2

LOOKING TWROUGH THE WwInoow with A GRIN ON His EACE,

®

@ \ BAWER OvUT THAT NIGHT.
LATER on \ FILED A COMPLAINT WITH AE INTERNAL AFFAIRS
REGARDING The Comnpnucr of THESE SHERIFES§ OEPUTIES,

NOT suRe 6 Tris CME OFFICER WAS INCLUBED thy THE

INVES VAGATION OR SOT,
Oi Wap » PAMEL ATTORNEY SVRPENA THE Vine FOOTAGE OF THE

INCIDENTS THAAT

NIGHT INCLUDING THE CooTACeE OF THE Cr?
; au
OFEL\CERS HANDELING OF NY BLOOD HORAW. MY RlLoob Vian WAS

Teo SSER INTO THE TRASW BN AND AnotTHEeErR One WAS PICKED

VP AND My NAME LABLE Was stuck ONTO TRE oTHER war

) QVE To ALK THis EVIDENCE AND CRIMINAL TREATMENT OF My
PERsoni, A WAS WANTING Ta TAKE “THIS TO TRIAL AND PROVE

MY _INNOCE NTs. BUT \ WAS REFUSED My CoN STITUTIONAL RICHT

To A TRIAL Ry WyRY BY THE CourRys..

 

CLAIM PG-Z oF Z

 
X-REF.4UZOFFNQ = KaAMiIccHU, EDUARD 5orq
Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Page 6 of 12

CLAIM II
1. State the constitutional or other federal civil right that was violated: AMENDMENT KAY
CITIZEN RIGHTS

2. Claim II. Identify the issue involved. Check only one. State additional issues in separate claims.
LI Basic necessities C] Mail CJ Access to the court LC] Medical care
L} Disciplinary proceedings LC] Property [] Exercise of religion C) Retaliation
Kl Excessive force by an officer [] Threat to safety L) Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated yaa: rights. State the facts clearly in your own words without citing legal

 

 

 

 

 

 

 

 

 

authority or arguments.
— PA A — CLar A APS
THIS 15 _ IN REGARBS To. Com: DCN-PO19726075143400@535
AND We NICHT OF TAE” ARREST: 26199815
a A 9 Yer A ¥

 

 

 

 

 

 

 

 

 

4. Injury. State how you were oe by the actions or inactions of the Defendant(s).

P,& { ST

5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? [] Yes No
b. Did you submit a request for administrative relief on Claim II? Llyes RMINo
c. Did you appeal your request for relief on Claim II to the highest level? [Ll Yes PANo

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
didnot. | HAD A FEAR OF PREING HARRASED AND RETALIATED
AGAINST Tis Has. HAPPENED AND CONTINUES TO HAPPEN

4

 

 
X-REF. UZO0FFGQ KAMILCHU, EOVARD 60e4 |

Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Page 7 of 12

shenices /TAW RELATED

 

 

 

@ AFTER. JHE CHP OFFICER PROCESSED MY BLOOD | WAS

 

HANPRED OVER Toa WE CARE OF SACRAMENTO COUNTY

 

\
VEE \ v e ‘Pr. Tk

INYO A SMALL ROOM  WwHers 1 wAsS Yo BE SEPRCWFD.

 

 

. ®
L WAS iE JoOMPED Ry MY GUESS “2 SHERIFES DEPOTIES. ANI

BEATEN DLP, AFTER MIS | WAs TAY ab Ss b AGAINST

FINGER
THE WALLS THOT LED UP TO THE PRintT ScANnERS AND PriotTo

 

BOoTH, WHILE BEING PHOTOS CRAPHER TWO/TwREE speRrives

DEPUTIES WERE THisTING My ARMs ANID FINGERs ATTEMPTIN c

ze wl _*
ico BREAK THEM, CHECK OUT MY MUG sHOT

 

 

 

 

®) ARPTER THAT AMAZING TREATMENT | WAc CED To A
HOLDING Tank, THESE sSHeEEIFEs NEPUTIES STATED Ware

LEADING ME To mys TANK.” YouR LucKvy WE Dipwy BRING

You _imve A RACK ROOM WITH No CAMBARAS Anh oFFEeb vou"

“ue ED vou.
em BAILED OvT TRraAT NIGHT.

LATER ON | FILES A COMPLAINT Lijitw THE INTERNAL AFFAIKS

 

CEC ARBING THE CoOnbUcT oF THESE SHERIFES DEPUTIES.

 

 

@_\ WARD Vipeo fooTACe SUBPEMAD REGARDING  TrIS

INCIDENT,

 

 

 

 

 

 

 

CiraimM ID 'PG-

a

OF

 
Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Page 8 of 12

THOSE \Who OPPRESS Showin BE OPPRESSED

 

OR CORRECTED STERNLY.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

X-REF* 4207799 KAmILCHY, Enuars FZorq

Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Page 9 of 12
CLAIM III
1. State the constitutional or other federal civil right that was violated: AMENDMENT ( NM AX) ( xv) |
RiGHT OF TR\AL By SuRY, (Vv) DUE PROCESS OF LAW

2. Claim II. Identify the issue involved. Check only one. State additional issues in separate claims.

C1 Basic necessities LC Mail Access to the court CL] Medical care
C1) Disciplinary proceedings ] Property [] Exercise of religion L] Retaliation

[1 Excessive force by an officer [1 Threat to safety L) Other:

 

3. Supporting Facts. State as briefly as possibile the FACTS supporting Claim III. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

 

authority or arguments.
+/sumer = x a _o.
THiS 'S IN REGARDS To. COM: D> CN-P01072 60751434 000536

 

CNT:1O02 223152 (8) *FIOMOFEO@2 OW DATE: 2O14O0320F

 

 

 

77, AY
MR KAMiLCHY BEFoRE A KANGAROO CouRT

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
THE SITUATION | AM IN Tobay, My [955 OF PROPERTY
BIGHT< STARTER AND ENDED IN THAT  Coumr Root.

 

5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? : Ol Yes TX! No
b. Did you submit a request for administrative relief on Claim III? Llyes KINo
c. Did you appeal your request for relief on Claim III to the highest level? LiyYes KINo

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. _TAREATS TO MY CEING Were Mane. Ry MEN IN
UN (FORM.

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.

5

 

 
K-REF. 4ZOFFAQ KAMILCHU, EnuARD
8 OF YQ
Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Page 10 of 12

court/sunce/eusuc DEFENDER
NEAT

a s
ASE Ts ROONEY SUNNY PALEY My

\ WAS TOtlb BY My TRiaAL
WAS YKEAS

COURT DATE WE WERE SET FoR Tory TRIAL, THAS

AFTER THe ARREsT/BA, AETER THE ARREST 1 DAD Mover

QuT OF CALIFORNIA To MAKE A BEVVER CHANCE AND MOVED
\_ HA. A

TO WASHINGTON STATE With We CoumrTrs KnNowiIinG
WeICK WAS NOTICERVLY

NEW IEE, JOR, Domestic. PARTNE &

TAME oF A bhL Ss
ERIEND DROVE BVT

COURT BATE /TRAAL Rare

 

PRecNAwT Ar “rye
oF STATE |vToO

 

ANO® MY PRECNAnT Giri
COUNTY court For THe Doey- Trac. Tres was

WHAT MY CATTSO BNE Y

SAcRAMEN TS

 

 

 

 

SUPPOSE To HAVE Been SET BASED OW
- ¢g =
SAID. WHEN WE ARRIVED \ S&S NOT SEE “ATTORNEY SUNNY PALEY
AND WAS NOT ARLE Ta REACH WER By PHONE, | HAD TRE COURT
Var : ° 7 TER Y AME
= SO) WAAT

A; oT
WAS EMP TIENSE.

Tin The CouRVY Room

 

\ WANTED AND WaliTeEtd
AETER Wie tastT PERSON LEFT THE Room, THE CouRtT RGOM

Wes FWVUSHED Ry Mot mPLle SneRicFes DEPUTIES ABOUT 6 oR
Room ERxit AND LOCKING THE

MORE. BiocKiInG He Courrr
COURT Mores so No ONE COULD ENTER. THE YuoCGr STEEPED
OWN AND OuT ANO A NEW JuBcEe “Femace* SAT BOWN,

T= ERSONEL

\ 3
LEAVE OR REPLACED By OTWeERS. \ WAS

WERE ORDERED To
STAND IN FRONT OF THis SUBGE TWAT 1 HAVE.

 

eto. Te
NEVER SEGCN PREFO™m wAtTpouT MY ATTORNEY PREsEDIT. AND THIS

lS _ WHAT SHE sain? "MR KAMILCHU You HAVE MO RIGHTS, You
A SuRRY TRiAl WE CAN ln CARSERATE

WONT BE GETTING
pomt PLEAm

LNDEFENANTLY PoreouT A CAUSE IF vou

you
CUAIM TUE PG- 1 oF 2

 
Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Page 11 of 12

 

W
GUUTY TO THEs= CraArces. WITH My CIRLERIENGS

PREGNANT WiTM MY BDAUGHTEC SITTING WHERE. \| Was

FoRcEn TO PLEAD GulTY TO THIS CHARGE For

 

SOMETHING | Was (INNOCENT OF. REING ALSO FORCEPS

INTO & SITOATVON oF GEING AFRAID OF THE SHERIFES

DEPARIMEnNr fERSONNEL AFTER AN INCIDENT OF GEING

TUMPED AND REATER UF BY F SHWERIFPES DEPUTIES AT

a“ a
THE TiMe oF THe “AUeEGES pur ARREST. 1 HAR ELE

“ >
WITH TRE INTERNAL AEFA\R SS OFFICE  RECARR ING

CoMPLAINTS
An OW My

THE F SHERIFES bBEPUTIES AND THEIRE Conpnocr |

CONSTITUTIONAL ments / HUMAN RIGMTS IjHERE vioraATmr,

WHY WAS \ FORCES Wo TAKS & CHARGE Wren I-WwAS

INNOCENT AND WANTED To PRoOovEeE «iT IN FRONT OF A DVURY.

AN was PENItED This Basic RIGHT WHAT WAS White Coutts

TRYING TO HIDE FROM THE muBiic /yury bo TO ALW THIS

{ was FORCED TO Move TRACK. Tm SACRAMENTO ANP HAD

AN [IMPOSSIBLE Nhe GETTING PROEFESVONAL EMPLOYMENT

bm . tS Tei< Prt CMARGE . ris CEM ME Back OM THE STREETS

UsIiInIG LLICT DRUGS AND A DARK CIFE STYtE THAT COMES

WATH  SOCH THINGS, \ BELIEVE THis INCIDENT IN JAN Z@tes

LOU Ch HAVE Geen AVOIDED (CF My Basic RiGrrs AS A U.S.

CiT'\ZEN WERE NOT VIOLATED years AGO Forcing ME iwrte

UNEN PLOYMENT  tyutce LED To MY DRUC Ose AND PERONOIA

 

THAT 1s SL EARIY SEEN IN THE TAN 2ZO@tF INCIDENT.

 

 

CLAIM te PCG-Z OF? . |

 

 
 

E VAR
X-REF YS AZOFFAQ KAMILCHU, ERBVARD Qorg

Case 2:18-cv-03266-DB Document1 Filed 12/26/18 Page 12 of 12

E. REQUEST FOR RELIEF

State the relief you are seeking:
@ ha D
\ Put CHARGE NEOPED
AND WOOLD “Tiwe ALL RARRAS MENT Yo sTov.

 

 

 

oO", | SS Se

 

 

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 12-15-2018 eee =

DATE ‘SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.
